Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korovin et al. (2016/0369578A1).
Regarding claim 10, Korovin et al. disclose a resistivity logging tool (1000, fig. 10; refer to para 0001), comprising: a tool mandrel (1002, refer to para 0031);19Docket No. 1560-086903 [2018-IPM-102115U1 US]a bobbin (1004, also see 700A-B, para 0026) positioned about the tool mandrel (1002) and having a cylindrical body (see figs. 7A-B, and 10) that provides an inner surface (see figs. 7A-B and refer to para 0026) and an outer surface (outer surface with coil slots 1012), wherein a plurality of channels (704A, fig. 7 and 1008 fig. 10) are defined on a surface (inner surface as seen in figs. 7A-B) and laterally adjacent channels are separated by a divider (704B fig. 7, 1006 fig. 10) extending radially inward from the inner surface (see figs. 7A-B and refer to para 0026); 
a coil winding (coil slots 1012 house conductive coil wire, refer to para 0031) wrapped about the outer surface of the body (see figs. 7A-B and 10) at an angle offset from a central axis of the body (see figs. 7A-B and 10. Also refer to para 0020); and a plurality of ferrites (refer to para 0031: ferrite slots 1008 contains strips of ferrite couple to the slots) cast and cured (see MPEP 2113  "[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); examiner notes that the final product of Korovin et al. results in the ferrites being cured to the channels), within the plurality of channels (1008) and interposing the coil winding (see fig. 10 and refer to para 0031) and the tool mandrel (1002), wherein the dividers (1006) prevent physical contact between laterally adjacent ferrites (see fig. 10) and each ferrite conforms to a geometry of a corresponding one of the plurality of channels (refer to para 0031).  
Regarding claim 11, Korovin et al. disclose wherein the bobbin and the divider (para 0020: the dividers/ridges 704B and bobbin antenna 700A-B are made from the same material during the manufacturing process, i.e. 3D printing) each comprise a material selected from the group consisting of a plastic, a thermoplastic, , a polymer, a ceramic, and any combination thereof (refer to para 0020).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Korovin et al. (2016/0369578A1), in view of Dening et al. (U.S. 7879269B1).
Regarding claims 12-13, Korovin et al. teach all the features of this claim as applied to claim 10 above; however, Korovin et al. is silent to wherein each ferrite is a cast and cured ferrite formed by pressing an uncured ferrite material into the plurality of channels and curing the uncured ferrite material in place on the resistivity logging tool; wherein each ferrite comprises a binder selected from the group consisting of a rubber, an elastomer, an epoxy, a polymer, a ceramic, and any combination thereof (examine notes that this is a product-by-process claim. See MPEP 2113  "[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
For the purpose of compact prosecution, Dening et al. teach a method of making ferrite by pressing an uncured ferrite material (fig. 2: a mixture of ferrite particles, epoxy powder, and curing power) into a mold (refer to col. 4 lines 15-16); curing the uncured ferrite material within the mold thereby producing a cured ferrite material (see fig. 2 steps 210-224).  This method and material used in this process of manufacturing improves magnetic performance, higher production yields, and a more effective application of the ferrite material (refer to col. 4 lines 28-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ferrite strips of Korovin et al. with a cast and cured ferrite formed by pressing uncured ferrite material into the plurality of channels and curing the uncured ferrite material in place on the resistivity logging tool; wherein each ferrite comprises a binder selected from the group consisting of a rubber, an elastomer, an epoxy, a polymer, a ceramic, and any combination thereof, as taught by Dening et al., for improving magnetic performance, higher production yields, and improving the effectiveness of the ferrite material during use (refer to col. 4 lines 28-40).
Regarding claim 1, Korovin et al. disclose a method comprising: positioning ferrite material (fig. 10 and refer to para 0031: ferrite slots 1008 contains strips of ferrite couple to the slots) in a channel (1008; also see figs. 7A-B) defined on a surface (inner surface) of a bobbin (1004, also see 700A-B, para 0026) associated with a resistivity logging tool (1000, fig. 10; refer to para 0001); the ferrite conforms to the channel (para 0031: the ferrite strips conforms to the channels 1008 as they are coupled by epoxy), where in the channel (1008 or 7004A, figs. 7A-B) is arcuate and extends at an angle offset from a central axis of the bobbin (see figs. 7A-B and fig. 10). Korovin et al. further disclose that the ferrite strips are coupled to the channels (1008) using epoxy (refer to para 0031).
However, Korovin et al. fail to teach pressing uncured ferrite material into the channel; and curing the uncured ferrite material within the channel thereby producing a cured ferrite material.  
Dening et al. teach a method of making ferrite comprising pressing an uncured ferrite material (fig. 2: a mixture of ferrite particles, epoxy powder, and curing power) into a mold (refer to col. 4 lines 15-16); curing the uncured ferrite material within the mold thereby producing a cured ferrite material, wherein the cured ferrite material conforms to the mold (see fig. 2 steps 210-224).  This method and material used in this process of manufacturing improves magnetic performance, higher production yields, and a more effective application of the ferrite material (refer to col. 4 lines 28-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ferrite strips of Korovin et al. with uncured ferrite material, wherein pressing the uncured ferrite material into the channel serving as a mold and curing the uncured ferrite material within the channel thereby producing a cured ferrite material, wherein the cured ferrite material conforms to the channel, as taught by Dening et al., for improving magnetic performance, higher production yields, and improving the effectiveness of the ferrite material during use (refer to col. 4 lines 28-40).
Regarding claim 2, the combination of Korovin et al. and Dening et al. teach all the features of this claim as applied to claim 1 above; Dening et al. further teach wherein the uncured ferrite material comprises a binder selected from the group consisting of an epoxy material (fig. 2: the ferrite material is a mixture of ferrite particles, epoxy powder [serving as a binder], and curing power).
Regarding claims  5 and 19, the combination of Korovin et al. and Dening et al. teach all the features of this claim as applied to claims 1 and 14; Korovin et al. further disclose wherein the bobbin (1004) comprises a non-magnetic, non-conducting layer (1014) disposed on at least a portion of the outer surface of the bobbin (1004, see fig. 10 and refer to para 0031), wherein the non- magnetic, non-conducting layer comprises a material selected from an epoxy material (refer to para 0031).
Regarding claim 14, Korovin et al. disclose a method comprising a ferrite (fig. 10 and refer to para 0031: ferrite slots 1008 contains strips of ferrite couple to the slots) for use in a resistivity logging tool (1000, fig. 10; refer to para 0001), comprising: placing the ferrite material into a channel (1008; also see figs. 7A-B) defined on a surface (inner surface) of a bobbin (1004, also see 700A-B, para 0026) associated with the resistivity logging tool (1000); and coupling the ferrite material within the channel (1008); the ferrite conforms to the channel (para 0031: the ferrite strips conforms to the channels 1008 as they are coupled by epoxy), and the channel (1008 or 7004A, figs. 7A-B) is arcuate and extends at an angle offset from a central axis of the bobbin (see figs. 7A-B and fig. 10).  
However, Korovin et al. fail to teach a method of fabricating the ferrite; providing an uncured ferrite material; casting the uncured ferrite material into the channel; and curing the uncured ferrite material within the channel thereby forming a cured ferrite material. 
Dening et al. teach a method of fabricating ferrite comprising an uncured ferrite material (fig. 2: a mixture of ferrite particles, epoxy powder, and curing power); casting the uncured ferrite material into a mold (refer to col. 4 lines 15-16); curing the uncured ferrite material within the mold thereby producing a cured ferrite material, wherein the cured ferrite material conforms to the mold (see fig. 2 steps 210-224).  This method and material used in this process of manufacturing improves magnetic performance, higher production yields, and a more effective application of the ferrite material (refer to col. 4 lines 28-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ferrite strips of Korovin et al. with uncured ferrite material and fabricating the ferrite in the channel by casting the uncured ferrite material into the channel; and curing the uncured ferrite material within the channel serving as a mold thereby forming a cured ferrite material, as taught by Dening et al., for improving magnetic performance, higher production yields, and improving the effectiveness of the ferrite material during use (refer to col. 4 lines 28-40).
Regarding claim 15, the combination of Korovin et al. and Dening et al. teach all the features of this claim as applied to claim 14 above; Dening et al. further teach wherein the uncured ferrite material comprises a binder selected from the group consisting of an epoxy material (fig. 2: the ferrite material is a mixture of ferrite particles, epoxy powder [serving as a binder], and curing power). 
Regarding claim 16, the combination of Korovin et al. and Dening et al. teach all the features of this claim as applied to claim 14 above; Dening et al. further teach wherein each ferrite is a formed within the mold by mixing an uncured ferrite powder with a binder (fig. 2: a mixture of ferrite particles, epoxy powder, and curing power) to provide a mixture that is pressed into the mold (refer to col. 4 lines 15-18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ferrite strips of Korovin et al. with uncured ferrite material and pressing the uncured ferrite material into the channel, wherein the channel is being used a mold, as taught by Dening et al., for improving magnetic performance, higher production yields, and improving the effectiveness of the ferrite material during use (refer to col. 4 lines 28-40).
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Korovin et al. (2016/0369578A1), in view of Dening et al. (U.S. 7879269B1) as applied to claims 1 and 14, and further in view of Tijima et al. (U.S. 4707382).
Regarding claims 3 and 18, the combination of Korovin et al. and Dening et al. teach all the features of this claim as applied to claims 1 and 14 above; Dening et al. further teach preparing an uncured ferrite material by mixing a ferrite powder with a binder (fig. 2: a mixture of ferrite particles, epoxy powder, and curing power; also refer to col. 3 line 34-col. 4 line 7). 
However, the combination of Korovin et al. and Dening et al. fail to teach rolling the ferrite powder and the binder between adjacent rollers.  
Tijima et al. teach a method of preparing a composite material 45’ comprising ferrite and a curing agent and passing the composite material through adjacent rollers (48, fig. 48a) to produce a well-mixed and uniform composition of the composite material (refer to col. 20 lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Korovin et al. and Dening et al. to have rolled the ferrite powder and the binder between adjacent rollers, as taught by Tijima et al. to produce a well-mixed and uniform composition of the ferrite powder (refer to col. 20 lines 1-10).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Korovin et al. (2016/0369578A1), in view of Dening et al. (U.S. 7879269B1) as applied to claims 1 and 14, and further in view of Clark (U.S. 2014/0083771A1).
Regarding claims 4 and 17, the combination of Korovin et al. and Dening et al. teach all the features of this claim as applied to claims 1 and 14 above; Dening et al. further teach wherein the uncured ferrite material comprises one or more pieces of a solid, uncured ferrite material (210, 212, see fig. 2).
However, the combination of Korovin et al. and Dening et al. fail to teach wherein the one or more pieces have a flat rectangular shape.  
Clark teaches that its known to have ferrite cores (224) be different shapes including a rectangular shape (fig. 6A, 6B and refer to para 0057 and 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Korovin et al. and Dening et al. to have the one or more pieces of the ferrite material have different shapes including a flat rectangular shape, as taught by Clark since its known to have rectangular ferrite materials. 
Allowable Subject Matter
Claims 6-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANICK A AKARAGWE/Examiner, Art Unit 3672